COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-05-418-CV
 
 
EDWARD LEDESMA                                                             APPELLANT
 
                                                   V.
 
ZURICH AMERICAN INSURANCE COMPANY                               APPELLEE
 
                                              ------------
 
           FROM
THE 153RD DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On August 16, 2006, we
notified appellant that his brief was deficient under subsections (b), (d), and
(f) of Rule 38.1 of the Texas Rules of Appellate Procedure.  We informed him that the appeal would be
subject to dismissal if he failed to file an amended brief by August 28,
2006.  Appellant has not filed an amended
brief or otherwise responded to our letter. 
Accordingly, we strike appellant=s brief and dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 38.8(a)(1), 38.9(a), 42.3(b).
 
PER CURIAM
 
PANEL D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:
October 12, 2006




[1]See Tex. R. App. P. 47.4.